UNITED STATES DISTRICT COURT
                                                                  USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
 RONALD E. DE'SHIELDS,                                            DOC#:
                                                                  DATE FILED: IJ- / q ( I   4
                                   Plaintiff,

                       -against-

 CITY OF NEW YORK, JOSEPH PONTE,                                  18-CV-8885 (RA)
 CAPTAIN THOMAS, CAPTAIN SMITH,
 CAPTAIN MASSEY, CORRECTION                                           ORDER
 OFFICE PARKER, CORRECTION
 OFFICER GATTOR, CORRECTION
 CAPTAIN MILLER, and CORRECTION
 OFFICER MIZELL,
                   .
                                   Defendants.

RONNIE ABRAMS, United States District Judge:

       In light of the extension of the fact discovery deadline to January 31, 2020, the post-

discovery conference currently scheduled for December 13, 2019 is hereby adjourned to

February 14, 2020 at 11 :15 a.m. No later than one week in advance of the conference, the parties

shall submit a joint letter with the information set forth in the Court's November 12th Order (see

Dkt. 65).

SO ORDERED.

 Dated:     December 9, 2019
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
